Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 3/2/2022.  Claims 1, 8, 13-14, & 19-20 have been amended.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 20 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 20 is objected to because of the following informalities:  the claim recites “instructions is” rather than “instructions are”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (US 2009/0144622A1).
Evans discloses: 
1: A method for utilizing a vehicle learn mode, the method comprising:
activating, at a learn mode user interface, a vehicle learn mode for a vehicle (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “electronic Owner’s Manual”); 
requesting, while the learn mode is active, instructions about a user control or a vehicle feature for the vehicle by a user selecting the user control or vehicle feature (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “user selecting electronic Owner’s Manual on interface [100]”);
obtaining the instructions from an electronic owner's manual for the vehicle (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “electronic Owner’s Manual”); and
outputting, by an audio system or a visual display, the instructions to the user (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “electronic Owner’s Manual and multimedia presentation of instructions to user”).  
2: further comprising determining that the vehicle is operating safely (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “electronic Owner’s Manual, vehicle status and settings with Alerts and warnings”).  
3: further comprising instructing the user to stop or park the vehicle to utilize the vehicle learn mode in response to determining that the vehicle is not operating safely (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “vehicle status and settings with Alerts and warnings with, flat/low pressure tire”).  
4: further comprising causing the learn mode user interface to enter the vehicle learn mode in response to determining that the vehicle is operating safely (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “electronic Owner’s Manual, vehicle status and settings with Alerts and warnings”).  
5: further comprising disabling the vehicle learn mode in response to the vehicle not operating safely after entering the vehicle learn mode (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “electronic Owner’s Manual, vehicle status and settings with Alerts and warnings”).  
6: wherein the audio system or the visual display are associated with the vehicle (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “electronic Owner’s Manual, vehicle status and settings with Alerts and warnings”).  
7: wherein the audio system or the visual display are associated with a mobile device (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “electronic Owner’s Manual, vehicle status and settings with Alerts and warnings”).  
8: A system for utilizing a vehicle learn mode, the system comprising: a vehicle comprising: a memory and a processor coupled to the memory; a learn mode user interface; an audio system; and a visual display, wherein the learn mode user interface is operable to: activate a vehicle learn mode for the vehicle; receive a request for instructions about a user control or a vehicle feature for the vehicle by a user selecting the user control or vehicle feature; and obtain the instructions from an electronic owner's manual for the vehicle, and wherein the vehicle is operable to output the instructions to the user via the audio system or the visual display (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “electronic Owner’s Manual, vehicle status and settings with Alerts and warnings”).  
9: wherein the vehicle is further operable to determine that the vehicle is operating safely (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “electronic Owner’s Manual, vehicle status and settings with Alerts and warnings”).  
10: wherein the learn mode user interface is further operable to instruct the user to stop or park the vehicle to utilize the vehicle learn mode in response to determining that the vehicle is not operating safely (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “electronic Owner’s Manual, vehicle status and settings with Alerts and warnings”).  
11: wherein the learn mode user interface is further operable to cause the learn mode user interface to enter the vehicle learn mode in response to determining that the vehicle is operating safely (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “electronic Owner’s Manual, vehicle status and settings with Alerts and warnings”).  
12: wherein the learn mode user interface is further operable to disable the vehicle learn mode in response to the vehicle not operating safely after entering the vehicle learn mode (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “electronic Owner’s Manual, vehicle status and settings with Alerts and warnings”).  
13: wherein the instructions are output to the user via a mobile device (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “electronic Owner’s Manual, vehicle status and settings with Alerts and warnings”).  
14: A non-transitory computer readable medium having program instructions utilizing a vehicle learn mode embodied therewith, the program instructions readable by a processor to cause the processor to: activate, at a learn mode user interface, a vehicle learn mode for the vehicle; receive a request for instructions about a user control or a vehicle feature for the vehicle by a user selecting the user control or vehicle feature; obtain the instructions from an electronic owner's manual for the vehicle; and output the instructions to the user (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “electronic Owner’s Manual, vehicle status and settings with Alerts and warnings”).  
15: the program instructions readable by a processor to cause the processor to determine that the vehicle is operating safely (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “electronic Owner’s Manual, vehicle status and settings with Alerts and warnings”).  
16: the program instructions readable by a processor to cause the processor to instruct the user to stop or park the vehicle to utilize the vehicle learn mode in response to determining that the vehicle is not operating safely (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “electronic Owner’s Manual, vehicle status and settings with Alerts and warnings”).  
17: the program instructions readable by a processor to cause the processor to cause the learn mode user interface to enter the vehicle learn mode in response to determining that the vehicle is not operating safely (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “electronic Owner’s Manual, vehicle status and settings with Alerts and warnings”).  
18: the program instructions readable by a processor to cause the processor to disable the vehicle learn mode in response to the vehicle not operating safely after entering the vehicle learn mode (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “electronic Owner’s Manual, vehicle status and settings with Alerts and warnings”).  
19: wherein the instructions is output via an audio system or the visual display associated with the vehicle (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “electronic Owner’s Manual, vehicle status and settings with Alerts and warnings”).  
20: wherein the instructions is output via an audio system or the visual display associated with a mobile device (see Evans at least fig. 1-14 and in particular fig. 4 [110], 7-9 & ¶49 “electronic Owner’s Manual, vehicle status and settings with Alerts and warnings”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663